HAND, District Judge
(after stating the facts as above). There is only-one difficulty in the way of the relief asked, which is that under the statute it is long since too late to prove claims. Had any claims been ■ proved, and had there originally been actual administration of any assets, then only those claims which had been proved could now come in. Re Shaffer (D. C.) 104 Fed. 982. Here no claims were filed, for the very good reason that there was then no use in proving them. Unless they may now be proved, the bankrupt cannot do what he honestly wishes, which is to remedy the effect of his mistake.
It is not likely that Congress would have -intended such a result, had the matter come before it. Under section 2, subd. 8, I have the power to reopen this -estate, if it appears that it was closed before being fully administered. Unless I allow the claims to be proved, it is a mere formality to reopen the estate, for no one can elect a trustee. In short, I must make section 2, subd. 8, of no effect, if I do not permit the proof of claims. Of course, one might say that estates could be reopened only in case there had been some assets originally; but there is no reason for limiting the intention of Congress in that way. Uiterally or verbally considered, there -is a conflict between two provisions, which must be resolved by trying to interpret what the reasonable intention of Congress must have been. I cannot hesi*161tate to believe that section 2, subd. 8 applies, and that claims may still be proved.
As the creditors had no possible inducement to file claims at first, they may have now one year from the date of the present order. Let an order pass, reopening the estate, so as to include the assets mentioned, referring the administration in due course, directing the referee to advertise for a first meeting, to take proof of claims, and to superintend the appointment of a trustee.
The bankrupt must pay the customary fees for a new administration.